                     Case 3:19-cv-07545-WHA Document 160 Filed 01/16/20 Page 1 of 7


            1    GIBSON, DUNN & CRUTCHER LLP
                 JOSHUA S. LIPSHUTZ, SBN 242557
            2      jlipshutz@gibsondunn.com
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
            4    Facsimile:    415.393.8306
            5    JAMES FOGELMAN, SBN 161584
                   jfogelman@gibsondunn.com
            6    THEANE EVANGELIS, SBN 243570
                    tevangelis@gibsondunn.com
            7    MICHAEL HOLECEK, SBN 281034
                    mholecek@gibsondunn.com
            8    333 South Grand Avenue
                 Los Angeles, CA 90071-3197
            9    Telephone:    213.229.7000
                 Facsimile:    213.229.7520
          10
                 Attorneys for Respondent DOORDASH, INC.
          11

          12

          13
                                           UNITED STATES DISTRICT COURT
          14
                                        NORTHERN DISTRICT OF CALIFORNIA
          15
                                                   SAN FRANCISCO DIVISION
          16

          17
                 TERRELL ABERNATHY, et al.,                     CASE NOS. 3:19-cv-07545-WHA
          18                                                              3:19-cv-07646-WHA
                                    Petitioners,
          19                                                    STIPULATION AND [PROPOSED] ORDER
                       v.                                       REGARDING SCHEDULE FOR
          20                                                    DOORDASH’S MOTION TO STAY
                 DOORDASH, INC.,                                PENDING FINAL APPROVAL OF CLASS
          21                                                    SETTLEMENT
                                    Respondent.
          22                                                    Action Filed: November 15, 2019
                 ______________________________________
          23
                 CHRISTINE BOYD, et al.,                        Proposed Hearing Date: February 10, 2020
          24                                                    Proposed Hearing Time: 2:00 p.m.
                                    Petitioners,                Hearing Place: Courtroom 12 – 19th Floor
          25                                                    Honorable William Alsup
                       v.
          26
                 DOORDASH, INC.,
          27
                                    Respondent.
          28

Gibson, Dunn &                          STIPULATION AND [PROPOSED] ORDER REGARDING
Crutcher LLP
                      SCHEDULE FOR DOORDASH’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                             3:19-cv-07545-WHA & 3:19-cv-07646-WHA
                      Case 3:19-cv-07545-WHA Document 160 Filed 01/16/20 Page 2 of 7


            1      STIPULATION REGARDING SCHEDULE FOR RESPONDENT’S MOTION TO STAY
            2           Pursuant to Civil Local Rule 7-12, DoorDash, Inc. (“Respondent”) and Terrell Abernathy, et

            3    al. (“Petitioners”) (together with Respondent, the “Parties”), by and through their respective counsel of

            4    record, hereby stipulate as follows:

            5           WHEREAS, Petitioners filed an Amended Petition to Compel Arbitration and an Amended

            6    Motion to Compel Arbitration on December 23, 2019 (Dkts. 150, 151);

            7           WHEREAS, Respondent filed an Opposition to Petitioners’ Amended Motion to Compel

            8    Arbitration on January 16, 2020 (Dkt. 157);

            9           WHEREAS, the Court is scheduled to hear oral argument on Petitioners’ Amended Motion to

          10     Compel Arbitration on February 10, 2020;

          11            WHEREAS, Respondent filed a Motion to Stay Pending Final Approval of Class Settlement on

          12     January 16, 2020 (Dkt. 158);

          13            WHEREAS, under this Court’s local rules, Petitioners’ opposition to Respondent’s Motion to

          14     Stay is due January 30, 2020;

          15            WHEREAS, under this Court’s local rules, Respondent’s reply in support of its Motion to Stay

          16     is due February 6, 2020;

          17            WHEREAS, Respondent noticed a hearing on its Motion to Stay for February 20, 2020, the

          18     earliest date on which Respondent’s Motion to Stay may be heard under this Court’s local rules;

          19            WHEREAS, the Parties agree that it will promote judicial efficiency and conservation of

          20     resources for the hearing on Respondent’s Motion to Stay to be scheduled for February 10, 2020

          21     alongside Petitioners’ Amended Motion to Compel Arbitration;

          22            WHEREAS, the Parties request the following schedule regarding Respondent’s Motion to Stay:

          23        Petitioners’ deadline to file an opposition to             January 30, 2019
                    Respondent’s Motion to Stay
          24
                    Respondent’s deadline to file a reply in support of its    February 3, 2020
          25        Motion to Stay
          26        Hearing on Respondent’s Motion to Stay                     February 10, 2020

          27

          28
                                                                     1
Gibson, Dunn &                           STIPULATION AND [PROPOSED] ORDER REGARDING
Crutcher LLP
                       SCHEDULE FOR DOORDASH’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                                 3:19-cv-07545-WHA & 3:19-cv-07646-WHA
                      Case 3:19-cv-07545-WHA Document 160 Filed 01/16/20 Page 3 of 7


            1             WHEREAS, in accordance with Civil Local Rule 6.2(a)(2), the Parties have previously
            2    stipulated to the following time modifications in this case:
            3             •    The Parties stipulated to a briefing schedule for Petitioners’ Amended Motion to Compel
            4                  Arbitration, pursuant to this Court’s instruction at the November 25, 2019 hearing.
            5                  Dkt. 134. The Court granted the Parties’ request regarding the briefing schedule, but set
            6                  the hearing date for Petitioners’ Amended Motion to Compel Arbitration on February 13,
            7                  2020. Dkt. 139 at 5.
            8             •    The Parties stipulated to change the hearing date on Petitioner’s Amended Motion to
            9                  Compel Arbitration “for any date between January 30, 2020 and February 10, 2020,
          10                   except February 5, 2020.” Dkt. 142 at 2. The Court set the hearing date for February 10,
          11                   2020. Dkt. 143 at 3.
          12              NOW THEREFORE, the Parties, through their undersigned counsel, hereby stipulate, agree,
          13     and respectfully request that the Court enter an Order establishing the following:
          14              1.      Petitioners shall file their opposition to Respondent’s Motion to Stay on or before
          15     January 30, 2020;
          16              2.      Respondent shall file its Reply in support of its Motion to Stay on or before February 3,
          17     2020;
          18              3.      The Hearing on the Motion to Stay Pending Final Approval of Class Settlement shall be
          19     set for February 10, 2020, concurrently with the hearing on Petitioners’ Amended Motion to Compel
          20     Arbitration.
          21

          22     IT IS SO STIPULATED
          23

          24

          25

          26

          27

          28
                                                                      2
Gibson, Dunn &                             STIPULATION AND [PROPOSED] ORDER REGARDING
Crutcher LLP
                         SCHEDULE FOR DOORDASH’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                                   3:19-cv-07545-WHA & 3:19-cv-07646-WHA
                      Case 3:19-cv-07545-WHA Document 160 Filed 01/16/20 Page 4 of 7


            1    Dated: January 16, 2020                      GIBSON, DUNN & CRUTCHER LLP
            2

            3                                                 By:            /s/ Joshua Lipshutz
                                                                               Joshua Lipshutz
            4
                                                              Attorneys for Respondent DOORDASH, INC.
            5

            6
                 Dated: January 16, 2020                      KELLER LENKNER LLC.
            7

            8
                                                              By:              /s/ Warren Postman
            9                                                                       Warren Postman
          10                                                  Attorneys for PETITIONERS
          11

          12

          13

          14                                          CM/ECF ATTESTATION
          15            Pursuant to Civil Local Rule 5-1, I, Joshua Lipshutz, herby attest that concurrence in the filing
          16     of this document has been obtained from all signatories.
          17

          18     Dated: January 16, 2020                      GIBSON, DUNN & CRUTCHER LLP
          19

          20                                                  By:            /s/ Joshua Lipshutz
                                                                               Joshua Lipshutz
          21
                                                              Attorneys for Respondent DOORDASH, INC.
          22

          23

          24

          25

          26

          27

          28
                                                                    3
Gibson, Dunn &                           STIPULATION AND [PROPOSED] ORDER REGARDING
Crutcher LLP
                       SCHEDULE FOR DOORDASH’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                                3:19-cv-07545-WHA & 3:19-cv-07646-WHA
                      Case 3:19-cv-07545-WHA Document 160 Filed 01/16/20 Page 5 of 7


            1                                            [PROPOSED] ORDER
            2             Having considered the parties’ Stipulation and Proposed Order Regarding the Schedule for
            3    Respondent’s Motion to Stay Pending Final Approval of Class Settlement, and good cause appearing,
            4    the Court hereby GRANTS the parties’ stipulation. It is HEREBY ORDERED that the parties shall
            5    follow the schedule:
            6             1.     Petitioners shall file their opposition to Respondent’s Motion to Stay on or before
            7    January 30, 2020;
            8             2.     Respondent shall file its Reply in support of its Motion to Stay on or before February 3,
            9    2020;
          10              3.     The Hearing on the Motion to Stay Pending Final Approval of Class Settlement shall be
          11     set for February 10, 2020, concurrent with the hearing on Petitioners’ Amended Motion to Compel
          12     Arbitration.
          13

          14              PURSUANT TO STIPULATION, IT IS SO ORDERED.
          15

          16     DATED: ________________________                        ______________________________________
                                                                              The Honorable William Alsup
          17                                                                  United States District Court Judge
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                    4
Gibson, Dunn &                             STIPULATION AND [PROPOSED] ORDER REGARDING
Crutcher LLP
                         SCHEDULE FOR DOORDASH’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                                  3:19-cv-07545-WHA & 3:19-cv-07646-WHA
                      Case 3:19-cv-07545-WHA Document 160 Filed 01/16/20 Page 6 of 7


            1                                                PROOF OF SERVICE
            2           I, Kelly Ding, declare as follows:
            3            I am employed in the County of San Francisco, State of California; I am over the age of
            4    eighteen years and am not a party to this action; my business address is 555 Mission Street, Suite
                 3000, San Francisco, California 94105-0921, in said County and State. On January 16, 2020, I
            5    served the following document(s):

            6           STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULE FOR
                        DOORDASH’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS
            7           SETTLEMENT
            8
                  On the parties stated below, by the following means of service:
            9
                                 CUSTIS LAW, P.C.
          10                     Keith A. Custis
                                   kcustis@custislawpc.com
          11                     1875 Century Park East, Suite 700
          12                     Los Angeles, California 90067
                                 (213) 863-4276
          13
                                 KELLER LENKNER LLC
          14                     Ashley Keller
                                   ack@kellerlenkner.com
          15                     Travis Lenkner
          16                       tdl@kellerlenkner.com
                                 Marquel Reddish
          17                       mpr@kellerlenkner.com
                                 150 N. Riverside Plaza, Suite 4270
          18                     Chicago, Illinois 60606
                                 (312) 741-5220
          19

          20                     Warren Postman
                                   wdp@kellerlenkner.com
          21                     1300 I Street, N.W., Suite 400E
                                 Washington, D.C. 20005
          22                     (202) 749-8334
          23

          24      þ    BY ELECTRONIC TRANSFER TO THE CM/ECF SYSTEM: On this date, I electronically
                       uploaded a true and correct copy in Adobe “pdf” format of the above-listed document(s) to the
          25           United States District Court’s Case Management and Electronic Case
                       Filing (CM/ECF) system. After the electronic filing of a document, service is deemed
          26           complete upon receipt of the Notice of Electronic Filing (“NEF”) by the registered CM/ECF
                       users.
          27

          28
                                                                   5
Gibson, Dunn &                           STIPULATION AND [PROPOSED] ORDER REGARDING
Crutcher LLP
                       SCHEDULE FOR DOORDASH’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                                 3:19-cv-07545-WHA & 3:19-cv-07646-WHA
                     Case 3:19-cv-07545-WHA Document 160 Filed 01/16/20 Page 7 of 7


            1    þ   (FEDERAL) I declare under penalty of perjury that the foregoing is true and correct.
            2

            3         Executed on January 16, 2020
                                                                        /s/ Kelly Ding
            4                                                             Kelly Ding
            5

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                6
Gibson, Dunn &                         STIPULATION AND [PROPOSED] ORDER REGARDING
Crutcher LLP
                     SCHEDULE FOR DOORDASH’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                              3:19-cv-07545-WHA & 3:19-cv-07646-WHA
